Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 	Claims 4, 6, 8-9, 11-15, 19-20, 23-28, 30-33 and 35 have been cancelled. Claims 36-40 are new. Claim 1-3, 5, 7, 10, 16-18, 21-22, 29, 34 and 36-40 are pending. Claims 21-22 are withdrawn. Claim 1-3, 5, 7, 10, 16-18, 29, 34 and 36-40 are under examination.

Sequence Compliance
The sequence listing filed 12/7/21 has been entered. However, a statement that the pdf/paper copy is identical to the CRF (computer readable format) is missing. Please supply this statement in the response to this Office Action

Claim Rejections Withdrawn
The rejection of claims 1-2, 4-5, 7, 10, 16-18, 29 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.



Claim Rejections Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
Applicants state that they disagree with the rejection but solely to expedite prosecution the claims have been amended to respond to each and every ground of rejection and that Applicants notes that the currently pending claims have been amended to recite SEQ ID NO: 1-10 and the relevant P97 surface protein.
Applicants’ argument has been considered but is not found persuasive with respect to claim 3 which recites variants of SEQ ID NO: 1-10.



New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 part (a) and claim 36 refers to specific amino acid residues of the P97, P116 and P102 surface proteins. However, the metes and bounds of the specific amino acid residues is vague because the amino acid sequence of the P97, P116 and P102 proteins is not recited in the claim as a source of context for the specific amino acid residues.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 3 recites the nucleic acid molecule of claim 1, wherein the  polynucleotide sequence is a sequence having at least 60%, 65%, 75%, 80%, 85%, 90% or 95% identity to any one of SEQ ID NO: 1-9 or SEQ ID NO:10.
Claim 3 does not further limit the scope of claim 1 because in claim 1 the polynucleotide sequence is selected from the group consisting of SEQ ID NO: 1-10. The variant polynucleotide sequence in claim 3 does not further limit the full length polynucleotide sequence in claim 1. Thus, claim 3 broadens the scope of claim 1.
Claim 7 recites that the polynucleotide sequence have a length of 10 to 45 nucleotides, however, none of the polynucleotide sequences of claim 1 are 10 to 45 nucleotides in length (see sequence listing).  SEQ ID NO: 1 has a length of 90 nucleotides, SEQ ID NO: 2 has a length of 89 nucleotides. The rest of SEQ ID NO: 3-10 have nucleotide lengths of 90, 95 or 91. Thus, claim 7 broadens the scope of claim 1.
Claim 37 recites “the nucleic acid molecule of claim 36, wherein P97{535-1028} comprises one or more repeat motifs that control initial adherence of M. hyopneumoniae on to cilia”  Claim 37 does not further limit the scope of claim 36 because P97{535-1028} recited in claim 36 comprises one or more repeat motifs that .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Status of the Claims
Claim 2, 3, 7 and 36-40 are rejected. Claims 1, 5, 10, 16-18, 29 and 34 are allowed. Claims 21-22 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645